 Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19       PageID.1   Page 1 of 14




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

  BASKIN-ROBBINS FRANCHISING                   Case No. 2:19-cv-13131
  LLC, a Delaware limited liability
  company, and BR IP HOLDER LLC, a             Hon.
  Delaware limited liability company,
             Plaintiffs,                       Preliminary Injunction Requested
       v.
  MIKE & RAY’S ICE CREAM, INC. and
  NEAL ROSENTHAL,
             Defendants.

  VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
      Plaintiffs Baskin-Robbins Franchising LLC (“Franchisor”) and BR IP
Holder LLC (collectively “Plaintiffs” or “Baskin-Robbins”), through their
attorneys, Dickinson Wright PLLC, for their Complaint against Defendants Mike
& Ray’s Ice Cream, Inc. (“M&R” or “Franchisee”) and Neal Rosenthal
(“Rosenthal”) (collectively “Defendants”) state as follows:
                               INTRODUCTION
      1.    This is an action for breach of contract, trademark infringement, trade
dress infringement, and unfair competition arising from M&R’s violations of its
payment and performance obligations as the Franchisee under a Franchise
Agreement with Franchisor; obligations that are personally guaranteed by
Defendant Rosenthal. In multiple Notices to Cure, Franchisor afforded Franchisee
with an opportunity to cure the defaults under the Franchise Agreement for its
failure to pay required fees. Franchisee has failed to cure the defaults. On October
23, 2019, Franchisor sent Franchisee a notice terminating the parties' Franchise
Agreement (“Notice of Termination”) with respect to Franchisee's Baskin-Robbins
 Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19       PageID.2   Page 2 of 14




franchised business, effective immediately and requesting that Franchisee comply
with its payment and other post-termination obligations under the Franchise
Agreement. Notwithstanding Franchisee’s receipt of the Notice of Termination,
Franchisee continues to operate the Baskin-Robbins shop located at 6243 Orchard
Lake Road, West Bloomfield, Michigan and has failed to comply with its post-
termination obligations in further breach of the Franchise Agreement.
Additionally, Franchisee’s continued use and enjoyment of Plaintiffs’ trademarks,
trade name, and trade dress after the effective date of the termination of the
Franchise Agreement is a violation of the Lanham Act, 15 U.S.C. §§ 1051 et seq.
Plaintiffs seek injunctive relief, monetary damages, and other relief against
Franchisee and Rosenthal for the reasons pled below.
                                    PARTIES
      2.    Plaintiff Baskin-Robbins Franchising LLC is a Delaware limited
liability company with its principal place of business at 130 Royall Street, Canton,
Massachusetts. It is engaged in the business of franchising independent business
persons to operate Baskin-Robbins shops throughout the United States. Baskin-
Robbins franchisees are licensed to use the trade names, service marks, and
trademarks of Baskin-Robbins and to operate under the Baskin-Robbins system,
which involves the production, merchandising, and sale of ice cream and related
products utilizing a specially designed building with special equipment,
equipment layouts, interior and exterior accessories, identification schemes,
products, programs, standards, specifications, proprietary marks and information.
      3.    Plaintiff BR IP Holder LLC is a Delaware limited liability company
with its principal place of business at 130 Royall Street, Canton, Massachusetts.
BR IP Holder LLC is the owner of the trademark, service mark, and trade name
                                         2
 Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19           PageID.3    Page 3 of 14




“Baskin-Robbins” and related marks.
      4.     Upon information and belief, Defendant Mike & Ray’s Ice Cream,
Inc. is a Michigan corporation with a principal place of business in West
Bloomfield, MI.
      5.     Upon information and belief, Defendant Neal Rosenthal is a
Michigan resident.
                             JURISDICTION AND VENUE
      6.     This action arises, in part, under Chapter 22 of Title 15 of the United
States Code, 15 U.S.C. § 1051, et seq. (the "Lanham Act'"), and presents, inter
alia, federal questions involving trademark infringement and unfair competition.
      7.     This Court has subject matter jurisdiction pursuant to §§ 34(a) and 39
of the Lanham Act, 15 U.S.C. §§ 1116(a) and 1121, and 28 U.S.C. §§ 1331,
1332(a), 1338, and 1367(a).         The amount in controversy exceeds $75,000,
exclusive of interest and costs.
      8.     This Court has in personam jurisdiction over Defendants because they
conduct business in this district and the events giving rise to Plaintiffs’ claims
occurred in this district.
      9.     This Court has supplemental jurisdiction over any related state law
claims pursuant to 28 U.S.C. § 1367.
      10.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)
because Defendants reside in this district, a substantial part of the events giving
rise to Plaintiffs’ claims occurred in this district, and/or this is the judicial district
in which Defendants are subject to personal jurisdiction.




                                            3
Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19      PageID.4    Page 4 of 14




                            STATEMENT OF FACTS
                            The Baskin Robins System
      11.   Baskin-Robbins Franchising LLC is the franchisor of the Baskin-
Robbins franchise system.
      12.   BR IP Holder LLC (“BP IP”) is the owner of the trademarks, service
marks, logos, emblems, trade dress and trade name “Baskin-Robbins”, and related
marks. BR IP has the exclusive license to use and license others to use the
“Baskin-Robbins” trade name and related marks, which have been used
continuously by BR IP and related companies, including Baskin-Robbins
Franchising, LLC, since approximately 1947 to identify Baskin-Robbins shops,
and the ice cream and other products associated with those shops.
      13.   BR IP owns numerous federal registrations for the mark “Baskin-
Robbins” or derivations thereof, as well as related marks.          Among those
registrations are Registration Nos. 1185045, 1371672, 3124982, 0796902, and
1783116. Each of these registrations is in full force and effect, and most of them
are incontestable pursuant to 15 U.S.C. § 1065. Each registration is prima facie
evidence of the validity of the registration, of BR IP’s ownership of the Baskin-
Robbins marks, and of Plaintiffs' exclusive right to use those marks in commerce
on the services and goods listed above, as provided in 15 U.S.C. §§ 1057(b) and
1115(a).
      14.   The Baskin-Robbins marks are utilized in interstate commerce.
      15.   The Baskin-Robbins marks have been very widely advertised and
promoted by Plaintiffs over the years. As a result, the Baskin-Robbins marks have
become famous throughout the United States.
      16.   Baskin-Robbins and its franchisees currently operate more than 7,800
                                        4
 Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19        PageID.5   Page 5 of 14




shops worldwide, including over 2,500 shops in the United States. In the more
than seventy (70) years since the Baskin-Robbins system began, millions of
customers have been served in Baskin- Robbins shops.
      17.     As a result of the extensive sales, advertising, and promotion of items
identified by the Baskin-Robbins marks, the public has come to know and
recognize the Baskin-Robbins marks, and associate them exclusively with
products and services offered by Plaintiffs and Baskin-Robbins franchisees. The
Baskin-Robbins marks are among the best and most widely known trademarks in
the United States today, and are assets of inestimable value to Plaintiffs,
representing and embodying Plaintiffs' considerable goodwill and favorable
reputation.

                        Franchise Agreement With M&R
      18.     On or about November 30, 2012, Baskin-Robbins entered into a
Franchise Agreement with M&R for the operation of a franchised unit located at
6243 Orchard Lake Road, West Bloomfield, Michigan. As President of M&R,
Rosenthal executed the Franchise Agreement as the Franchisee’s designated and
fully authorized representative. A copy of the Franchise Agreement is attached as
Exhibit A.
      19.     Rosenthal personally guaranteed the Franchisee’s full payment of
money obligations and performance under the Franchise Agreement
(“Guarantee”, Ex. A).
      20.     Defendants were licensed to use the Baskin-Robbins trademarks,
trade names, and trade dress in accordance with the terms of the Franchise
Agreement.


                                          5
 Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19         PageID.6       Page 6 of 14



      21.    Under the Franchise Agreement, Defendants agreed to use Baskin-

Robbins’ proprietary marks, including, but not limited to, their Trademarks,

service marks, logos, emblems trade dress and other indicia of origin, only in the

manner and to the extent specifically licensed by the Franchise Agreement. Ex.

A, Franchise Agreement, Terms and Conditions §§ 1.0, 2.4, 9.0 – 9.3.

      22.    Under the Franchise Agreement, Defendants agreed to, among

other things: (i) pay continuing franchise fees; (ii) pay continuing advertising

fees; (iii) pay fees for mandatory training programs; and (iv) pay late fees,

interest and costs on unpaid monies due under the Franchisee Agreement, and

any damages, interest, costs and expenses, including reasonable attorneys' fees,

incurred as a result of defendants’ defaults. Id., Terms and Conditions §§ 4.0,

4.1, 5.2, 5.3, and 5.7.

      23.    Defendants agreed that they would be in default under the Franchise

Agreement if they breached any obligation under the Franchise Agreement,

including their obligation to pay all of the required fees. Id. § 14.0.1.

      24.    Defendants agreed that Franchisor may terminate the Franchise

Agreement if they defaulted under the Franchise Agreement and failed to timely

cure any default. Id. § 14.6.

      25.    Defendants agreed that Franchisor may terminate the Franchise

Agreement without the opportunity to cure a default if the Defendants had

received three or more previous notices to cure for the same or substantially
                                           6
 Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19        PageID.7   Page 7 of 14



similar default within the immediately preceding twelve-month period. Id. § 14.2.

      26.   Defendants agreed that upon the termination of the Franchise

Agreement: (i) they must pay all monies owed under the Franchise Agreement,

including fees and interest; (ii) their right to use the Baskin-Robbins proprietary

marks and system would cease; and (iii) they would immediately cease to operate

the franchised businesses, cease to use the proprietary marks and system, and

would not, directly or indirectly, hold themselves out as a present or former

Baskin-Robbins franchisee. Id. §§ 14.7.1 – 14.7.3.

      27.   Defendants agreed that any unauthorized use of the Baskin-Robbins

proprietary marks following termination of the Franchise Agreement would

threaten immediate and substantial irreparable injury to Franchisor and would give

Franchisor the right to obtain immediate injunctive relief. Id. §§ 10.4, 14.5.


              Default, Notices to Cure, and Notice of Termination
      28.   Defendants breached the Franchise Agreement and Guarantee by

failing to pay the required franchise fees, advertising fees, and/or other amounts

owed to Franchisor, resulting in Defendants receiving three notices to cure within

a twelve-month period.

      29.   Baskin-Robins sent Franchisee Notices to Cure dated January 2, 2019,

April 24, 2019, and July 19, 2019, notifying Franchisee of its defaults under the

Franchise Agreement based on its failure to pay required fees. Copies of the three

                                          7
 Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19      PageID.8   Page 8 of 14



Notices to Cure are attached as Exhibit B.

         30.   Since receiving the Notices to Cure, Defendants have remained in

default of the Franchise Agreement and Guarantee based on their continuing

failure to pay required delinquent fees owed to Franchisor.

         31.   As a result of Defendants’ multiple defaults and failure to cure,

pursuant to Section 14.6 of the Franchise Agreement, on October 23, 2019,

Baskin-Robbins sent Franchisee a Notice of Termination with respect to the

franchised business.      The Notice of Termination terminated the Franchise

Agreement, stated the grounds for termination, and requested that Defendants

immediately comply with their payment and post-termination obligations under

the Franchise Agreement. A copy of the Notices of Termination is attached as

Exhibit C.

         32.   Notwithstanding Defendants' non-performance under the Franchise

Agreement, the resulting termination of the Franchise Agreement, and the Notice

of Termination, Defendants have continued to operate the Baskin-Robbins shop

and use Baskin-Robbins' marks and system without having any right or license to

do so.

         33.   As of October 16, 2019, Defendants owed Baskin-Robbins

approximately $10,181.60 in unpaid fees.

         34.   Defendants’ continued unauthorized use of the Baskin-Robbins marks

and system is causing, and will continue to cause, Baskin-Robbins irreparable
                                         8
 Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19        PageID.9   Page 9 of 14



harm.

        35.   Plaintiffs have been forced to engage undersigned counsel to represent

them in this case.

        36.   Plaintiffs are obligated to pay undersigned counsel a reasonable fee

for professional services provided in this case. Ex. A, Franchise Agreement, Terms

and Conditions, § 14.4.4.

                                  COUNT I
  (Breach of Contract - Breach of the Franchise Agreement and Guarantee)
        37.   The allegations of paragraphs 1 through 36 are hereby incorporated by

reference.

        38.   Franchisor has performed all of its obligations under the Franchise

Agreement.

        39.   As stated above, Defendants' conduct constitutes a breach of the

above-described contractual obligations contained in the Franchise Agreement and

Guarantee.

        40.   That breach constituted good cause for terminating the Franchise

Agreement.

        41.   As a result of Defendants’ contractual breaches, Plaintiffs have

suffered, and continue to suffer, irreparable harm.        Further, Plaintiffs have

incurred, and continuing to incur, monetary damages in a full amount that has yet

to be determined.

                                          9
Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19         PageID.10    Page 10 of 14




                                  COUNT II
                           (Trademark Infringement)
      42.     The allegations of paragraphs 1 through 41 are hereby incorporated by

reference.

      43.     The use in commerce of the Baskin-Robbins trademarks and trade

names by Defendants outside the scope of the Franchise Agreement and without

Plaintiffs' consent is likely to confuse or deceive the public into believing, contrary

to fact, that the unauthorized activities of Defendants are licensed, franchised,

sponsored, authorized, or otherwise approved by Plaintiffs. Such unauthorized use

of the Baskin-Robbins trademarks and trade names infringes the exclusive rights in

its trademarks under Section 32 of the Lanham Act, 15 U.S.C. § 1114 and

applicable state law.

      44.     Defendants’ actions were and are being done knowingly and

intentionally to cause confusion, or to cause mistake, or to deceive.

      45.     As a result of Defendants’ actions, Plaintiffs have suffered, and

continue to suffer, irreparable harm.       Further, Plaintiffs have incurred, and

continuing to incur, monetary damages in a full amount that has yet to be

determined.

                                   COUNT III
                               (Unfair Competition)
      46.     The allegations of paragraphs 1 through 45 are hereby incorporated by

reference.

                                          10
Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19         PageID.11    Page 11 of 14



      47.     The use in commerce of Baskin-Robbins' trademarks and trade names

by- Defendants outside the scope of the Franchise Agreement and without

Plaintiffs' consent is likely to cause confusion, or to cause mistake, or to deceive as

to the origin, sponsorship, or approval of their goods, services, or commercial

activities by another person.       Such unauthorized use of the Baskin-Robbins

trademarks and trade names violates Section 43 of the Lanham Act, 15 U.S.C. §

1125(a) and applicable state law.

      48.     Defendants’ actions were and are being done knowingly and

intentionally to cause confusion, or to cause mistake, or to deceive.

      49.     As a result of Defendants’ actions, Plaintiffs have suffered, and

continue to suffer, irreparable injury.        Further, Plaintiffs have incurred, and

continue to incur, monetary damages in a full amount that has yet to be

determined.

                                   COUNT IV
                            (Trade Dress Infringement)
      50.     The allegations of paragraphs 1 through 49 are hereby incorporated by

reference.

      51.     Defendants’ shop is identified by signs, exterior appearance,

packaging, containers, and other items on which the words "'Baskin-Robbins"

appears in the same lettering style and in the same distinctive color scheme that

Baskin-Robbins uses for the shops operated by Baskin-Robbins' licensees.

                                          11
Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19         PageID.12   Page 12 of 14



      52.     The use by Defendants of trade dress that is identical to the Baskin-

Robbins trade dress outside the scope of the Franchise Agreement constitutes a

false designation of the origin of Defendants’ shop, which is likely to cause

confusion, or to cause mistake, or to deceive the public as to the affiliation,

connection, or association of their shop with the Baskin-Robbins shops operated

by Baskin-Robbins' licensees. Such adoption of Baskin-Robbins’ trade dress

violates Section 43 of the Lanham Act, 15 U.S.C. § 1125, and the common law.

      53.     Defendants’ actions were and are being done knowingly and

intentionally to cause confusion, or to cause mistake or deceive.

      54.     As a result of Defendants’ actions, Plaintiffs have suffered, and

continue to suffer, irreparable injury.        Further, Plaintiffs have incurred, and

continue to incur, monetary damages in a full amount that has yet to be

determined.

                             PRAYERS FOR RELIEF
      WHEREFORE, Plaintiffs request that this Court:
     1.       Enter a declaratory judgment that Defendants’ conduct violated the
terms of the Franchise Agreement and constituted good cause for termination of
the agreement;
     2.       Enter an order ratifying and enforcing the termination of the Franchise
Agreement as of the effective date set forth herein and in the Notice of
Termination;
     3.       Enjoin Defendants, and their agents, servants, employees and

                                          12
Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19      PageID.13   Page 13 of 14




attorneys, and all others in active concert or participation with them, from
infringing upon the Baskin-Robbins trademarks, trade names, and trade dress, and
from otherwise engaging in unfair competition with Baskin-Robbins;
     4.     Enjoin Defendants, and their agents, servants, employees and
attorneys, and all others in active concert or participation with them, to comply
with all post-termination obligations under any contract with Plaintiffs, including
but not limited to, the Franchise Agreement;
     5.     Enter a judgment in favor of Plaintiffs for the damages incurred as a
result of the breaches of the Franchise Agreement:
     6.     Award Plaintiffs prejudgment interest in accordance with Section 35
of the Lanham Act 15 U.S.C. § 1117 and applicable law;
     7.     Award Plaintiffs their costs and attorneys' fees incurred in connection
with this action pursuant to the Franchise Agreement and Section 35 of the
Lanham Act, 15 U.S.C. § 1117; and
     8.     Award Plaintiffs such other relief as this Court may deem just and
proper.
                                      Respectfully submitted,

                                      DICKINSON WRIGHT PLLC
                                      /s/ Mahesh K. Nayak
                                      Mahesh K. Nayak (P54867)
                                      Peter E. Doyle (P81815)
                                      James A. Martone (P77601)
                                      2600 West Big Beaver Road, Suite 300
                                      Troy, MI 48034-3312 / (248) 433-7200
                                      mnayak@dickinsonwright.com
                                      pdoyle@dickinsonwright.com
                                      jmartone@dickinsonwright.com
Dated: October 25, 2019               Attorneys for Plaintiffs-Baskin Robbins
                                      Franchising LLC and BR IP Holder LLC
                                        13
Case 5:19-cv-13131-JEL-APP ECF No. 1 filed 10/25/19   PageID.14   Page 14 of 14
